Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 1 of 13

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

JOHN ERIN BINNS

Plaintiff.

FEDERAL BUREAU OF
INVESTIGATION

Washington DC, 20535

DEPARTMENT OF JUSTICE

Washington DC, 20530

CENTRAL INTELLIGENCE AGENCY

Washington DC, 20505

US SPECIAL OPERATIONS COMMAND

7701 Tampa Point Blvd

MacDill AFB, FL 33621

Defendants.

Case: 1:20—cv—03554 I Deck
Assigned To : Unassigned
Assign. Date : 11/13/2020
Description: FOIA/Privacy Act

Case No:
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 2 of 13

COMPLAINT

1. This is an action under the Freedom of Information Act, 5 USC § 552 (“FOIA”) and
the Privacy Act, 5 USC § 552a. Plaintiff John Erin Binns seeks to compel the Federal
Bureau of Investigation (“FBI”), the Department of Justice (“DOJ”), US Special
Operations Command (““USSOCOM”), and the Central Intelligence Agency (“CIA”) to

comply with their obligations under FOIA and the Privacy Act.

JURISDICTION AND VENUE

2.The court has jurisdiction over this action pursuant to 28 USC § 1331, 5 USC §
552a(g)(1)(B) and 5 USC § 552(a)(4)(B) . Venue lies in this district under 5 USC §

552(a)(4)(B) and 5 USC § 552a(g)(5).

PARTIES

3. Plaintiff John Erin Binns is a 20 year old victim of government experimentation and
harassment, an ISIS terror suspect, and a resident of Izmir, Turkey. Plaintiff is a bona fide
victim of two different conspiracies known as “gang stalking” and “electromagnetic

torture”.

4. Plaintiff is a US citizen who was born in Virginia.

5. Plaintiff is currently under investigation by the FBI’s Anchorage field office for his
alleged participation in the Satori botnet conspiracy. The FBI is investigating or has

investigated Plaintiff for his alleged involvement in other cybercrime cases as well.
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 3 of 13

6. Defendants FBI, DOJ, CIA and USSOCOM are agencies within the meaning of 5 USC

§ 552(f) and 5 USC § 552a(a)(1).

FACTUAL BACKGROUND

7. In 2017, Plaintiff's Skype account was subpoenaed by the FBI after an FBI
Confidential Human Source (“CHS”) and CIA informant named Azaiah Crosswhite gave

Plaintiff's Skype username to his handler.

8. When Plaintiff's Skype account was subpoenaed, he had his Skype location set to

“Latakia, Syria”, and an email address (“Email #1”) was tied to his account.

9. The FBI was able to find Plaintiff's real identity, as Plaintiff had previously used

Email #1 on his US passport application in 2015.

10. Because Plaintiff had his Skype location set to “Latakia, Syria”, the FBI believed that

Plaintiff was living in Syria and opened a terrorism investigation against him.

11. The FBI sent sixteen requests through the Europol Information System and

INTERPOL asking for information on Plaintiff’s whereabouts and his border crossings.

12. On October 11, 2017, Arthur Gong from the Department of Homeland Security

interrogated Plaintiff at London Heathrow Airport regarding his alleged travel to Syria.

13. From November 2017 to January 2018, Plaintiff was allegedly a member of the Satori

botnet conspiracy.
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 4 of 13

14. Three of the participants in the Satori botnet conspiracy (Aaron Sterritt, Logan
Shwydiuk and Kenneth Currin Schuchman) were indicted in the District of Alaska by the

DOJ in 2018 and 2019.

15. In 2018, Plaintiff left the United States and went to Izmir, Turkey through Canada

and the Netherlands.

16. The CIA placed Plaintiff under physical and electronic surveillance while he was in
Izmir. Several of Plaintiffs mobile phones were hacked and infected with spyware using
0-day software exploits, and Plaintiff's computer monitor was wiretapped by CIA

contractors operating a TEMPEST receiver from a nearby apartment.

17. 0-day exploits are cyberattacks which use software vulnerabilities unknown to the
manufacturer of a device and antivirus companies in order to remotely take control of a

computer.

18. A TEMPEST receiver is any device which picks up electromagnetic emissions from a

computer monitor and enables the user to view whatever is displayed on the monitor.

19. Plaintiff was assigned the CIA cryptonym “RAVEN”.

20. The CIA contractors who were hired to place Plaintiff under physical surveillance

broke into unoccupied apartments near Plaintiff’s home using lockpicking tools.

21. In 2018, two CIA contractors broke into an unoccupied apartment facing Plaintiffs

bedroom. They then recorded a naked video of Plaintiff, which was later used to try and
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 5 of 13

blackmail Plaintiff into working for the CIA. This video was shown to both Azaiah

Crosswhite and Kenneth Currin Schuchman.

22. In July 2018, Kenneth Currin Schuchman was working as an FBI CHS and CIA
informant. Schuchman attempted to entrap Plaintiff on child pornography charges and
tried to make Plaintiff buy Stinger missiles from a fake website operated by the FBI.
Schuchman also attempted to make Plaintiff click on a link to a website which contained

a 0-day exploit.

23. From August 2018 to July 2019, Plaintiff was repeatedly stalked and maliciously

harassed by CIA contractors, in violation of 18 USC § 2261A.

24. On several occasions, Plaintiff observed a male CIA contractor shining a red laser
pointer into his room using a gun scope. On other occasions, Plaintiff observed the CIA
contractors pointing a brick shaped device with buttons (a psychotronic weapon) at his

head. Sometimes the CIA contractors would be wearing night vision goggles.

25. A psychotronic weapon is any portable device which uses extremely low frequency
amplitude modulated SHF/EHF microwaves in order to remotely interfere with a target’s

nervous system.

26. On one occasion in 2018, Plaintiff saw a male CIA contractor aiming a paint sprayer
at Plaintiff's bedroom window. Plaintiff then remembers feeling dizzy and witnessing
two men breaking into his home. Plaintiff later woke up in his bed. Plaintiff believes that
he was drugged using some type of anesthetic gas or spray by CIA contractors so that

they could break into his home.
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 6 of 13

27. On multiple occasions in 2018 and 2019, Plaintiff was half-asleep in his bed and
witnessed CIA contractors bringing a microwave oven with no door (a microwave oven
weapon) out onto a balcony facing his bedroom. Plaintiff remembers observing a man
plugging the oven into an extension cord and pointing it at his sleeping body. Plaintiff
then felt a burning and shocking sensation over his entire body. On several other
occasions, the CJA contractors pointed a microwave oven magnetron with a metal horn

from the same balcony and shocked Plaintiff while he was in bed.

28. On one occasion in 2018, Plaintiff saw a male CIA contractor pointing a gun shaped
device at his bedroom window. The CIA contractor then fired the device and a ball of
energy came out of it, causing the windows in Plaintiff’s bedroom to shake. Plaintiff

believes that the device was a pulsed energy projectile weapon.

29. On one occasion in 2019, Plaintiff observed two CIA contractors pointing a laser
microphone on a tripod at his bedroom window, while Plaintiff was speaking to someone
over the phone. Azaiah Crosswhite then repeated parts of this private conversation back

to Plaintiff over Snapchat.

30. On July 1, 2019, Plaintiff was lured onto a ferry and became the target of an
attempted extrajudicial killing by Turkish intelligence (“MIT”) agents in Izmir, Turkey,

as the CIA had falsely communicated to MIT that Plaintiff was an ISIS member.

31. Plaintiff escaped from the MIT agents by hiding in Alsancak Nevwvar Salih Isgoren
hospital. When Plaintiff?s name was entered into the emergency room computer, Azaiah

Crosswhite’s name came up on the emergency room computer and Plaintiff's name in the
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 7 of 13

hospital database was changed to “Cock Sucker”. Five police cars and a group ofm MIT

agents then came to the hospital, and Plaintiff was forcibly injected with haloperidol.

32. The attempt by CIA officers to have Plaintiff killed on July 1, 2019, violates Part 2.11
of Executive Order 12333 (prohibition on assassinations) and 18 USC § 241 (conspiracy

against rights).

33. On July 6, 2019, Plaintiff was abducted from the Munich Airport police station in
Germany by fake Bavarian State Police officers (MIT agents) and taken to an
unauthorized black site (a fake mental hospital) operated by Turkish intelligence in
Taufkirchen Vils, Germany (48.345942, 12.137754). Plaintiff was then put in a
neurotoxic gas room. This was videotaped and livestreamed as a “destruction video” to a
group of CIA officers, Azaiah Crosswhite (a FBI CHS and CIA informant), Jared Fazah
(a CIA informant), and Justin Anglin (a CIA cover agent). Delta Force soldiers were
waiting on the second floor of the building in order to drive Plaintiff to a US military
base and place him on a rendition plane to Anchorage Airport. The DOJ planned on
indicting Plaintiff in the District of Alaska shortly before his rendition to Anchorage,
however, the rendition was canceled. Plaintiff does not believe that the German
government authorized this operation. Plaintiff was also tortured at the black site by
Turkish intelligence. A woman at the black site would play tape loops over a
loudspeaker, point to a photograph of a man with Down syndrome and say “this is you”
to Plaintiff, and use a psychotronic weapon which looked like a stereo speaker to give

Plaintiff epileptic seizures.
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 8 of 13

34. In October 2019, Plaintiff received multiple email messages from FBI Special Agent

Elliott Peterson. One of these messages asked Plaintiff to call Peterson so that they could
talk about the Satori botnet case, and another one of these messages implied that Peterson
was attempting to get the Turkish police to cooperate in the investigation against

Plaintiff.

35. In November 2019, Plaintiff attempted to board a flight to Germany from Antalya
Airport in Turkey. Plaintiff was interrogated by the Turkish police, and Plaintiff noticed
that one of the Turkish police officers had a document open on their phone. This
document had the logo of the CIA, classification markings, and text. Plaintiff believes

that the CIA sent out an alert to multiple countries stating that he is an ISIS terrorist.

36. Several of Plaintiff's friends and associates have also been targeted by the CIA, in
some cases illegally. O.H.A., a US citizen and resident of Dearborn Heights, Michigan,
was interrogated at Ben Gurion Airport in Israel by CIA agents in 2018 and had his rental
home in Switzerland broken into and ransacked. O.H.A. later began to be visited by FBI
agents on a weekly basis and his cellular phone was hacked by the CIA using 0-day
exploits. O.H.A. was intimidated by the FBI agents and told to stop communicating with
Plaintiff. K.B., a US citizen and resident of North Liberty, Iowa, was illegally arrested by
his local police department in 2018 and driven to a CIA-run mental hospital
approximately 3 hours away. K.B. was then held in a neurotoxic gas room for several
hours and later taken by ambulance to another hospital, where he was given a false
schizophrenia diagnosis. V.I.L., a Bulgarian citizen and resident of Sofia, Bulgaria,
caught CIA contractors with surveillance equipment in a vacant apartment near his home

after trying to assist Plaintiff in 2019.
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 9 of 13

COUNT I - F-2019-02258: Violation of FOTA/PA - CIA

37. Plaintiff repeats and realleges paragraphs 1-36 inclusive.

38. On August 14, 2019, Plaintiff filed a FOIA/Privacy Act request with the CIA

(“F-2019-02258”) asking for the following information:

e All records on [Plaintiff] (CIA code name RAVEN/BLACKBIRD).

e Records regarding physical or electronic surveillance against [Plaintiff] while he
was in Karsiyaka, Izmir, Turkey.

e Records regarding the use of directed energy weapons against [Plaintiff].

e Records regarding [Plaintiff]’s kidnapping in Germany and the CIA/Delta Force
operation to extraordinarily render [Plaintiff] to Anchorage Airport from an
American military base in Germany.

e Records regarding the use of informants against [Plaintiff] by the CIA

39. Approximately one month later, Plaintiff received a reply from the CIA for
F-2019-02258. The CIA replied with a Glomar response for the portion of F-2019-02258
asking for all records on Plaintiff, and requested additional information regarding the

other items in Plaintiff's request.

40. Plaintiff mailed the additional information that was requested from him (a copy of his

kidnapping story) to the CIA.

41. On February 14, 2020, Plaintiff received a final response for F-2019-02258. Plaintiff
timely appealed this response and the prior denial of his Privacy Act request to the CIA

on the same day.
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 10 of 13

42. More than 20 working days have passed since the CIA received Plaintiff's appeal for
F-2019-02258 and the CIA has not yet made a final determination on the appeal, in

violation of 5 USC § 552(a)(6)(A)(ii).

43. Pursuant to 5 USC § 552(a)(6)(C)(i), Plaintiff is deemed to have exhausted his

administrative remedies for F-2019-02258.

44. Plaintiff was denied access to records concerning himself, in violation of 5 USC §

552a(d)(1).

45. Pursuant to 50 USC § 3141(c)(1), operational files are not exempt from being
searched for responsive records concerning Plaintiff, as Plaintiff is a US citizen who is
requesting information on himself pursuant to the provisions of FOIA and the Privacy

Act.

COUNT II - 1466006-001: Violation of FOIA/PA - FBI and DOJ

46. Plaintiff repeats and realleges paragraphs 1-36 inclusive.

47. In 2020, Plaintiff filed a FOIA/PA request (“1466006-001”) with the FBI seeking any

and all records on himself.

48. The FBI later responded to 1466006-001 and claimed that no records regarding

Plaintiff were found in their systems.

49. On September 18, 2020, Plaintiff filed a timely appeal for 1466006-001 through the

DOJ Office of Information Policy’s Entellitrak portal.

50. Plaintiff’s appeal number for 1466006-001 is A-2020-01946.
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 11 of 13

51. More than 20 working days have passed since Plaintiff submitted his appeal for
1466006-001 and the DOJ has not released any records to Plaintiff or responded in any

way.

52. Pursuant to 5 USC § 552(a)(6)(C)(i), Plaintiff is deemed to have exhausted his

administrative remedies for 1466006-001.

53. Plaintiff was denied access to records concerning himself, in violation of 5 USC §

552a(d)(1).

COUNT III - 2021-007: Violation of FOIA/PA - USSOCOM

54. Plaintiff repeats and realleges paragraphs 1-36 inclusive.

55. On October 16, 2020, Plaintiff submitted a FOIA/PA request through the US Special

Operations Command (“USSOCOM”) website requesting the following information:

e All information on John Erin Binns DOB 01/30/2000 (CIA code name RAVEN).

e All information regarding the Delta Force operation in Germany on July 6, 2019

56. Tracking number 2021-007 was assigned to Plaintiff's FOIA/PA request.

57. More than 20 working days have passed since Plaintiff submitted his initial request to
USSOCOM and they have not released any records to Plaintiff or responded in any way,

in violation of 5 USC § 552(a)(6)(A)(i).

58. Plaintiff was denied access to records concerning himself, in violation of 5 USC §

552a(d)(1).
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 12 of 13

COUNT IV - No Tracking Number: Violation of FOIA/PA - DOJ

59. Plaintiff repeats and realleges paragraphs 1-36 inclusive.

60. On October 8, 2020, Plaintiff submitted a FOIA/PA request to the DOJ National
Security Division (“NSD”) via email at nsdfoia@usdoj.gov requesting any and all

records on himself, and any and all records in which his name is mentioned.

61. More than 20 working days have passed since Plaintiff submitted his initial request to
the DOJ NSD and they have not released any records to Plaintiff or responded in any

way, in violation of 5 USC § 552(a)(6)(A)(i).

62. Plaintiff's FOIA/PA request to the DOJ NSD was never assigned a tracking number.

63. Plaintiff was denied access to records concerning himself, in violation of 5 USC §

552a(d)(1).

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court:

(1) Declare that Defendants CIA, DOJ, FBI and USSOCOM have violated FOIA/PA.
(2) Order Defendants CIA, DOJ, FBI and USSOCOM to conduct adequate searches for the
records that Plaintiff has requested.
(3) Order Defendants CIA, DOJ, FBI and USSOCOM to produce any and all non-exempt

records that are responsive to Plaintiff's FOIA/PA requests and Vaughn indices of any

withheld records.
Case 1:20-cv-03554-UNA Document1 Filed 11/13/20 Page 13 of 13

(4) Refer this matter to the US Attorney’s Office for prosecution due to violations of 18 USC
§ 2261A (stalking), 18 USC § 2332a (use of weapons of mass destruction), and 18 USC §
241 (conspiracy against rights).

(5) Grant any further relief as this court may deem just and proper.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

/s/ John Erin Binns

John Erin Binns

1775/4 Sk No 3/1

Karsiyaka, Izmir
35580

Turkey

binnsjohn84@gmail.com

+905488575356
